     Case 1:20-cv-00431-DAD-EPG Document 171 Filed 05/11/20 Page 1 of 9

 1   PERKINS COIE LLP
     Barbara J. Schussman, Bar No. 142352
 2   Marc R. Bruner, Bar No. 212344
     505 Howard Street, Suite 1000
 3   San Francisco, CA 94105
     (415) 344-7000
 4   Email: mbruner@perkinscoie.com

 5   BOLD, POLISNER, MADDOW, NELSON & JUDSON
     Sharon M. Nagle, Bar No. 179124
 6   Douglas E. Coty, Bar No. 227006
     2125 Oak Grove Road, Suite 210
 7   Walnut Creek, CA 94598
     (925) 933-7777
 8   Email: snagle@bpmnj.com

 9   Attorneys for Proposed Defendant-Intervenor
     CONTRA COSTA WATER DISTRICT
10

11                                UNITED STATES DISTRICT COURT

12                    EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

13

14   PACIFIC COAST FEDERATION OF                        Case No. 1:20-CV-00431-DAD-EPG
     FISHERMEN’S ASSOCIATIONS;
15   INSTITUTE FOR FISHERIES RESOURCES;                 Related to Case No. 1:20-CV-00426-DAD-
     GOLDEN STATE SALMON ASSOCIATION;                   EPG
16   NATURAL RESOURCES DEFENSE
     COUNCIL, INC.; DEFENDERS OF                        STIPULATION AND ORDER
17   WILDLIFE; and BAY.ORG d/b/a THE BAY                REGARDING INTERVENTION OF
     INSTITUTE,                                         CONTRA COSTA WATER DISTRICT
18
                    Plaintiffs,
19
     vs.
20
     WILBUR ROSS, in his official capacity as
21   Secretary of Commerce; CHRIS OLIVER, in
     his official capacity as Assistant Administrator
22   for Fisheries at the National Oceanic and
     Atmospheric Administration; NATIONAL
23   MARINE FISHERIES SERVICE; DAVID
     BERNHARDT, in his official capacity as
24   Secretary of the Interior; AURELIA
     SKIPWITH, in her official capacity as Director,
25   U.S. Fish and Wildlife Service; U.S. FISH
     AND WILDLIFE SERVICE; BRENDA
26   BURMAN, in her official capacity as
     Commissioner of Reclamation; and U.S.
27   BUREAU OF RECLAMATION,

28                      Defendants.

                                                             Case No. 1:20-CV-00431-DAD-EPG
           STIPULATION AND ORDER REGARDING INTERVENTION OF CONTRA COSTA WATER DISTRICT
     147878836.7
     Case 1:20-cv-00431-DAD-EPG Document 171 Filed 05/11/20 Page 2 of 9


 1           This stipulation is entered into by proposed Defendant-Intervenor Contra Costa Water

 2   District (“CCWD”); Plaintiffs Pacific Coast Federation of Fishermen’s Associations, Institute for

 3   Fisheries Resources, Golden State Salmon Association, Natural Resources Defense Council,

 4   Defenders of Wildlife, and Bay.Org d/b/a The Bay Institute (“Plaintiffs”); Defendants Wilbur

 5   Ross, in his official capacity as Secretary of Commerce; Chris Oliver, in his official capacity as

 6   Assistant Administrator for Fisheries at the National Oceanic and Atmospheric Administration;

 7   National Marine Fisheries Service; David Bernhardt, in his official capacity as Secretary of

 8   Interior; Aurelia Skipwith, in her official capacity as Director of the U.S. Fish and Wildlife

 9   Service; U.S. Fish and Wildlife Service; Brenda Burman, in her official capacity as

10   Commissioner of Reclamation; and U.S. Bureau of Reclamation (“Federal Defendants”); and

11   Defendants-Intervenors San Luis & Delta-Mendota Water Authority (“SLDMWA”), Westlands

12   Water District (“Westlands”), State Water Contractors (“SWC”), Tehama-Colusa Canal Authority

13   (“TCCA”), and Sacramento River Settlement Contractors (“SRS Contractors”).

14           1.      WHEREAS, the Plaintiffs in the instant action allege that the Biological Opinions

15   issued on October 21, 2019 (“2019 Biological Opinions”), by the U.S. Fish and Wildlife Service

16   (“USFWS”) and the National Marine Fisheries Service (“NMFS”) for the coordinated long-term

17   operations of the Central Valley Project (“CVP”) and State Water Project (“SWP”) do not comply

18   with the requirements of the federal Endangered Species Act, and that the associated Final

19   Environmental Impact Statement (“Final EIS”) prepared and adopted by the U.S. Bureau of

20   Reclamation (“Reclamation”) does not comply with the requirements of the National

21   Environmental Policy Act.

22           2.      WHEREAS, prior to the issuance of the 2019 Biological Opinions, the long-term

23   coordinated operations of the CVP and SWP were governed by a 2008 Biological Opinion issued

24   by the USFWS and a 2009 Biological Opinion issued by NMFS (“2008 and 2009 Biological

25   Opinions”).

26           3.      WHEREAS, Plaintiffs filed the instant action in the U.S. District Court for the

27   Northern District of California (“Northern District”), naming only Federal Defendants as

28   defendants. ECF No. 1.

                                          -1-            Case No. 1:20-CV-00431-DAD-EPG
       STIPULATION AND ORDER REGARDING INTERVENTION OF CONTRA COSTA WATER DISTRICT
       147878836.7
     Case 1:20-cv-00431-DAD-EPG Document 171 Filed 05/11/20 Page 3 of 9

 1           4.      WHEREAS, the Northern District granted SLDMWA and Westlands’ motion for

 2   permissive intervention. ECF No. 37.

 3           5.      WHEREAS, the Northern District granted the SRS Contractors and TCCA

 4   permissive intervention, subject to specified conditions, pursuant to a stipulation by the parties.

 5   ECF No. 102.

 6           6.      WHEREAS, the Northern District transferred the action to this Court. ECF No.

 7   112.

 8           7.      WHEREAS, this Court granted SWC’s motion for permissive intervention, subject

 9   to specified conditions. ECF No. 122.

10           8.      WHEREAS, the Court granted the City of Redding and Knights Landing

11   Investors, LLC permissive intervention, as additional SRS Contractors, subject to specified

12   conditions, pursuant to a stipulation by the parties. ECF No. 124.

13           9.      WHEREAS, CCWD relies on the Sacramento-San Joaquin Delta (“Delta”) for its

14   water supplies to fulfill its mission of providing high-quality drinking water to its 500,000

15   customers in central and eastern Contra Costa County.

16           10.     WHEREAS, CCWD seeks to intervene as a Defendant in this action, but only for

17   the limited purpose and on a limited basis as described below in this Stipulation.

18           11.     WHEREAS, CCWD’s operations are governed by a separate set of biological

19   opinions and permits that impose certain restrictions, for the protection of federally- and state-

20   listed species, on when CCWD may divert water from its intakes in the Delta and when CCWD

21   may fill its Los Vaqueros Reservoir.

22           12.     WHEREAS, CCWD uses its Los Vaqueros Reservoir for storage, in order to shift

23   the timing of its diversions from the Delta, which enables CCWD to meet the requirements

24   specified in its biological opinions and permits while also ameliorating seasonal changes in Delta

25   water quality so that it can continually provide high-quality drinking water to its customers.

26           13.     WHEREAS, there are times each year when CCWD coordinates its operations

27   with the operations of the CVP and SWP, in order to ensure that CCWD is not restricted in its

28

                                           -2-            Case No. 1:20-CV-00431-DAD-EPG
        STIPULATION AND ORDER REGARDING INTERVENTION OF CONTRA COSTA WATER DISTRICT
       147878836.7
     Case 1:20-cv-00431-DAD-EPG Document 171 Filed 05/11/20 Page 4 of 9

 1   diversions and filling operations, beyond the restrictions that already are specified in CCWD’s

 2   own biological opinions and permits.

 3           14.     WHEREAS, Reclamation has made a commitment in its Final EIS and its Record

 4   of Decision (“ROD”) in this matter that it will continue to work with CCWD to ensure that the

 5   implementation of the plan of the operations for the CVP and SWP does not create new or

 6   additional restrictions on CCWD operations, beyond the restrictions that already are specified in

 7   CCWD’s own biological opinions and permits, thereby ensuring that CCWD will have

 8   opportunities to fill Los Vaqueros Reservoir that are at least comparable to conditions in effect

 9   prior to the ROD.

10           15.     WHEREAS, a remedy ordered by the Court or a settlement reached by the parties

11   in this action could result in a change in how the CVP and SWP are operated.

12           16.     WHEREAS, CCWD believes that such a change in how the CVP and SWP are

13   operated could result in reduced availability of high-quality water at CCWD’s intakes in the

14   Delta, as well as the creation or imposition of new or additional restrictions on CCWD operations,

15   beyond the restrictions that already are specified in CCWD’s own biological opinions and

16   permits.

17           17.     WHEREAS, CCWD believes that these effects from a change in how the CVP and

18   SWP are operated could reduce CCWD’s opportunities to fill its Los Vaqueros Reservoir with

19   high-quality water, as compared to the conditions in effect prior to Reclamation’s ROD.

20           18.     WHEREAS, CCWD seeks to protect its rights and interests and therefore seeks to

21   intervene in this action.

22           19.     WHEREAS, CCWD does not seek to intervene in this action with respect to any

23   issues related to the merits of whether the 2019 Biological Opinions or the Final EIS are in

24   compliance with the requirements of federal law.

25           20.     WHEREAS, CCWD instead seeks to intervene in this action only to address those

26   aspects of a Court-ordered remedy or a settlement by the parties that could result in the creation

27   or imposition of new or additional restrictions on CCWD operations and its ability to fill its Los

28

                                           -3-            Case No. 1:20-CV-00431-DAD-EPG
        STIPULATION AND ORDER REGARDING INTERVENTION OF CONTRA COSTA WATER DISTRICT
       147878836.7
     Case 1:20-cv-00431-DAD-EPG Document 171 Filed 05/11/20 Page 5 of 9

 1   Vaqueros Reservoir, beyond the restrictions that already are specified in CCWD’s own biological

 2   opinions and permits.

 3           21.     WHEREAS, CCWD accordingly proposes to intervene only for the following

 4   purposes: (1) to submit briefing, evidence and argument on those specific aspects of a potential

 5   Court-ordered remedy, at such time when issues pertaining to remedy are presented to the Court,

 6   that could result in the creation or imposition of new or additional restrictions on CCWD’s

 7   pumping or storage operations, where (A) such new or additional restrictions would be more

 8   restrictive than the restrictions that already are specified in CCWD’s own biological opinions and

 9   incidental take permits; or (B) such new or additional restrictions would be more restrictive than

10   the pre-ROD effects on CCWD’s pumping or storage operations resulting from the OMR limits

11   included in the 2008 and 2009 Biological Opinions; and (2) to participate in settlement

12   discussions among the parties that could result in the creation or imposition of such new or

13   additional restrictions on CCWD’s pumping or storage operations as described above.

14   Notwithstanding the foregoing, CCWD also agrees that it will not submit briefing, evidence or

15   argument on: (1) whether the 2019 Biological Opinions or Final EIS comply with federal law;

16   (2) aspects of any proposed Court-ordered remedy that address operations upstream of the Delta;

17   and (3) aspects of any Court-ordered remedy that address Delta outflow requirements, except to

18   the extent such aspects of any Court-ordered remedy that address Delta outflow requirements

19   affect CCWD’s pumping or storage operations.

20           22.     WHEREAS, CCWD does not presently know when such Court proceedings or

21   settlement discussions referenced above in Paragraph 20 may occur, and therefore seeks to

22   intervene now in order to adequately preserve and protect its interests.

23           NOW, THEREFORE, it is hereby stipulated by and between Plaintiffs, CCWD, Federal

24   Defendants, and Defendant-Intervenors, through their respective counsel, as follows.

25           A.      CCWD shall be granted permissive intervention in this action pursuant to Rule

26   24(b) of the Federal Rules of Civil Procedure.

27           B.      CCWD’s intervention in the action shall be limited to the specific matters

28   referenced above in Paragraph 20.

                                          -4-            Case No. 1:20-CV-00431-DAD-EPG
       STIPULATION AND ORDER REGARDING INTERVENTION OF CONTRA COSTA WATER DISTRICT
       147878836.7
     Case 1:20-cv-00431-DAD-EPG Document 171 Filed 05/11/20 Page 6 of 9

 1           C.         CCWD’s participation shall further be subject to any limitations that the Court

 2   may impose on that intervention, now or in the future, to ensure the fair and efficient resolution of

 3   this litigation.

 4           D.         CCWD agrees to make a good-faith effort to avoid duplication of any arguments

 5   raised by any other party in this action.

 6           E.         CCWD and Plaintiffs agree to meet and confer on the need for any proposed page

 7   limitations in any subsequent briefing in this case to which CCWD is a participant. CCWD and

 8   Plaintiffs reserve the right to seek or oppose additional limitations on the length of briefs in the

 9   event that CCWD and Plaintiffs are unable to reach an agreement on page limits.

10

11   DATED: Apr. 27, 2020                             PERKINS COIE LLP

12

13                                                    By: /s/ Marc Bruner
                                                                          MARC BRUNER
14
                                                           Attorneys for Proposed Defendant-Intervenor
15                                                         CONTRA COSTA WATER DISTRICT

16
     DATED: Apr. 27, 2020                             ALTSHULER BERZON LLP
17

18                                                    By: /s/ Barbara Chisholm (authorized 4/27/20)
                                                                     BARBARA J. CHISHOLM
19
                                                          Attorneys for Plaintiffs GOLDEN STATE
20                                                        SALMON ASSOCIATION; NATURAL
                                                          RESOURCES DEFENSE COUNCIL, INC.;
21                                                        DEFENDERS OF WILDLIFE, AND
                                                          BAY.ORG d/b/a THE BAY INSTITUTE
22

23   DATED: Apr. 27, 2020                             GLEN H. SPAIN

24                                                    By: /s/ Glen H. Spain (authorized 4/27/20)
                                                                          GLEN H. SPAIN
25
                                                           Attorney for Plaintiffs PACIFIC COAST
26                                                         FEDERATION OF FISHERMEN'S
                                                           ASSOCIATIONS and INSTITUTE FOR
27                                                         FISHERIES RESOURCES
28

                                           -5-            Case No. 1:20-CV-00431-DAD-EPG
        STIPULATION AND ORDER REGARDING INTERVENTION OF CONTRA COSTA WATER DISTRICT
       147878836.7
     Case 1:20-cv-00431-DAD-EPG Document 171 Filed 05/11/20 Page 7 of 9

 1   DATED: Apr. 28, 2020                  U.S. DEPARTMENT OF JUSTICE
                                           ENVIRONMENT & NATURAL RESOURCES
 2                                         DIVISION WILDLIFE & MARINE RESOURCES
                                           SECTION
 3

 4                                         By: /s/ Lesley Lawrence-Hammer (authorized 4/28/20)
                                                      LESLEY LAWRENCE-HAMMER
 5                                             Attorneys for FEDERAL DEFENDANTS
 6
     DATED: Apr. 29, 2020                  DOWNEY BRAND LLP
 7

 8                                         By: /s/ Meredith E. Nikkel (authorized 4/29/20)
                                                           MEREDITH E. NIKKEL
 9                                             Attorneys for Defendants-Intervenors
                                               RECLAMATION DISTRICT NO. 108,
10                                             SUTTER MUTUAL WATER COMPANY;
                                               NATOMAS CENTRAL MUTUAL WATER
11                                             COMPANY; RIVER GARDEN FARMS
                                               WATER COMPANY; PLEASANT GROVE-
12                                             VERONA MUTUAL WATER COMPANY;
                                               PELGER MUTUAL WATER COMPANY;
13                                             MERIDIAN FARMS WATER COMPANY;
                                               HENRY D. RICHTER, et al.; HOWALD
14                                             FARMS, INC.; OJI BROTHERS FARM, INC.;
                                               OJI FAMILY PARTNERSHIP; CARTER
15                                             MUTUAL WATER COMPANY;
                                               WINDSWEPT LAND AND LIVESTOCK
16                                             COMPANY; MAXWELL IRRIGATION
                                               DISTRICT; BEVERLY F. ANDREOTTI, et al.;
17                                             TISDALE IRRIGATION AND DRAINAGE
                                               COMPANY; PROVIDENT IRRIGATION
18                                             DISTRICT; PRINCETON-CODORA-GLENN
                                               IRRIGATION DISTRICT and TEHAMA-
19                                             COLUSA CANAL AUTHORITY

20   DATED: Apr. 29, 2020                  SOMACH SIMMONS & DUNN
21
                                           By: /s/ Andrew Hitchings (authorized 4/29/20)
22                                                        ANDREW HITCHINGS
23                                             Attorneys for Defendants-Intervenors GLENN-
                                               COLUSA IRRIGATION DISTRICT;
24                                             RECLAMATION DISTRICT NO. 1004;
                                               CONAWAY PRESERVATION GROUP, LLC;
25                                             DAVID AND ALICE teVELDE FAMILY
                                               TRUST; PELGER ROAD 1700, LLC;
26                                             ANDERSON-COTTONWOOD IRRIGATION
                                               DISTRICT; CITY OF REDDING; and KNIGHTS
27                                             LANDING INVESTORS, LLC

28

                                          -6-            Case No. 1:20-CV-00431-DAD-EPG
       STIPULATION AND ORDER REGARDING INTERVENTION OF CONTRA COSTA WATER DISTRICT
       147878836.7
     Case 1:20-cv-00431-DAD-EPG Document 171 Filed 05/11/20 Page 8 of 9

 1   DATED: May 4, 2020                    KRONICK, MOSKOVITZ, TIEDEMANN &
                                           GIRARD
 2

 3                                         By: /s/ Daniel J. O’Hanlon (authorized 5/4/20)
                                                            DANIEL J. O’HANLON
 4                                             Attorneys for Defendants-Intervenors
                                               SAN LUIS & DELTA-MENDOTA WATER
 5                                             AUTHORITY and WESTLANDS WATER
                                               DISTRICT
 6

 7   DATED: Apr. 30, 2020                  VAN NESS FELDMAN LLP

 8
                                           By: /s/ Jenna R. Manedell-Rice (authorized 4/30/20)_
 9                                                        JENNA R. MANDELL-RICE
                                               Attorneys for Defendant-Intervenor
10
                                               THE STATE WATER CONTRACTORS
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                          -7-            Case No. 1:20-CV-00431-DAD-EPG
       STIPULATION AND ORDER REGARDING INTERVENTION OF CONTRA COSTA WATER DISTRICT
       147878836.7
     Case 1:20-cv-00431-DAD-EPG Document 171 Filed 05/11/20 Page 9 of 9

 1                                               ORDER

 2           The Court hereby grants permissive intervention to Contra Costa Water District pursuant

 3   to the terms of the parties’ Stipulation.

 4   IT IS SO ORDERED.
 5
        Dated:       May 10, 2020
 6                                                    UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                           -8-            Case No. 1:20-CV-00431-DAD-EPG
        STIPULATION AND ORDER REGARDING INTERVENTION OF CONTRA COSTA WATER DISTRICT
       147878836.7
